DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 5, and 6 have been amended in the response received 6/17/2021.
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Eligibility considerations
In consideration of the 2019 PEG, the claims are directed to eligible subject matter. Specifically, under the 2019 PEG, the claims do not recite an abstract idea. While the claims include merchant data, the claims are more appropriately characterized as reciting steps related to storing and manipulating data to provide search results. This concept is not a mathematical concept as it does not recite any mathematical formulas or calculations. Additionally, this concept is not a certain method of organizing human activity because, while merchants are included within the claims, the claims are related to data processing rather than commercial interactions. Lastly, the concept recited in the claims is not a mental process because it is not one that can be performed practically in the human mind.
As such, the claims do not recite an abstract idea, and, are thus, eligible.

Prior Art considerations
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the below noted features of Applicant’s invention. Claims 1-8 are allowable. The claims are allowable because of the combination of features.
The most relevant prior art of record includes Akerman (US 2014/0236678 A1), D’Agostino (US 2016/0034931 A1), Anglum (US 2007/0219852 A1), and Vengroff (US 2009/0005987 A1).

D’Agostino discloses indexing economic activity in a trade area (D’Agostino: abstract). Specifically, D’Agostino discloses receiving economic activity from locations within a plurality of business networks (D’Agostino: [0039]). Then, the system can provide an index of economic activity for any location, such as a merchant, within a business network by defining a trade area around the location (D’Agostino: [0039]). Although disclosing merchant trade areas, D’Agostino does not disclose filtering search results based on trade areas or a consumer primary geographic location represents a centroid geographical location of geographical locations of past payment transactions involving a related consumer, wherein the centroid geographical location is located in a government-demarked area different from a government-demarked area of a residence of the related consumer.

Vengroff discloses a system for determining locations of interest based on user visits (Vengroff: abstract). Specifically, Vengroff discloses determining locations of interest that are visited by users wherein the location information may be determined using point of sale transactions (Vengroff: [0015]). Further, Vengroff discloses determining “stable points” from locations and determining a starting stable point of the points from the locations as well as a centroid of points from each location (Vengroff: [0035]). Although disclosing a centroid geographical location of past geographical locations, Vengroff does not disclose merchant trade areas or wherein the centroid geographical location is located in a government-demarked area different from a government-demarked area of a residence of the related consumer.
Although individually the references teach pieces of the claimed invention, none of the cited references anticipate or render obvious a consumer primary geographic location represents a centroid geographical location of geographical locations of past payment transactions involving a related consumer, wherein the centroid geographical location is located in a government-
While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1-8, taken as a whole, are indicated to be allowable over the cited prior art. The examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. 
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.

Examiner Comment
The Examiner notes the previously cited non-patent literature titled Trade-Area Analysis: The Buck Starts Here. Hereinafter, the non-patent literature will be referred to as “Trade-Area Analysis.” Trade-Area Analysis teaches a system of determining trade areas based on customer residential locations. For example, Trade-Area Analysis describes a system which maps customer residential locations and store locations to determine trade areas. Although disclosing using customer location to determine trade areas for merchants however, Trade-Area Analysis does not disclose a merchant database, transaction database, a processing device, and a processing server making the determinations and identifications regarding the trade areas and customer locations. Additionally, Trade-Area Analysis does not disclose wherein a consumer primary geographic location represents a centroid geographical location of geographical locations of past payment transactions involving a related consumer, wherein the centroid geographical location is located in a government-demarked area different from a government-demarked area of a residence of the related consumer. As such, Trade-Area Analysis does not nullify the deficiencies noted in the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625